EXHIBIT 32.2 CERTIFICATION of CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Skkynet Cloud Systems Inc. on Form 10-K for the year ended October 31, 2013 (the “Form 10-K”), as filed with the Securities and Exchange Commission , Lowell Holden, Chief Financial Officer of the Company, does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Form 10-K fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operation of Skkynet Cloud Systems Inc. Dated: February 11, 2014 By: /s/ Lowell Holden Lowell Holden Chief Financial Officer This certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
